


RETIREMENT AGREEMENT
 
THIS RETIREMENT AGREEMENT (“Agreement”) is entered into effective as of November
29, 2011 (the “Effective Date”), by and among LINN OPERATING, INC., a Delaware
corporation (the “Company”), LINN ENERGY, LLC, a Delaware limited liability
company and the one hundred percent (100%) parent of the Company (“Linn
Energy”), and MICHAEL C. LINN (“Mr. Linn”).
 
RECITALS
 
WHEREAS, the Company and Mr. Linn entered into that certain Third Amended and
Restated Employment Agreement effective as of December 17, 2008, as amended by
Amendment No. 1 to the Third Amended and Restated Employment Agreement effective
as of January 1, 2010 (the “Prior Agreement”); and
 
WHEREAS, pursuant to the Prior Agreement, Mr. Linn resigned as Chief Executive
Officer of Linn Energy, retained his position as an employee of the Company and
remained in his position as Chairman of the Board of Directors of Linn Energy
(the “Board”) but his title changed to Executive Chairman of the Board; and
 
WHEREAS, the Board has previously authorized a succession plan whereby Mr. Linn
will resign as an employee of the Company; and
 
WHEREAS, the parties mutually desire to arrange for Mr. Linn’s retirement from
employment with the Company and its subsidiaries under certain terms herein set
forth; and
 
WHEREAS, in recognition of Mr. Linn’s founding of the Company and his dedicated
service to Linn Energy, the Board deems it to be in the best interests of Linn
Energy that Mr.Linn continue to provide leadership to Linn Energy and
accordingly desires that Mr. Linn remain in his position as a member of the
Board but his title will change to Director and Founder; and
 
WHEREAS, the parties desire to provide for a smooth transition from Mr. Linn’s
role as Executive Chairman of the Board to his new role as Director and Founder;
and
 
WHEREAS, in consideration of the mutual promises contained herein, the parties
are willing to enter into this Agreement upon the terms and conditions herein
set forth.
 
AGREEMENT
 
1.           Retirement.
 
Effective as of December 31, 2011 (the “Retirement Date”), Mr. Linn agrees to
resign as an employee of the Company and from his position as Executive Chairman
of the Board, but agrees to remain in his position as a member of the Board with
the title of Director and Founder.  Mr. Linn agrees to take any and all further
acts necessary to accomplish such resignations.
 
2.           Retirement Benefits.
 
Subject to the provisions of this Section 2 and Mr. Linn’s continued compliance
with the provisions of Section 3, the Company will pay or provide to Mr. Linn
the payments and benefits specified in this Section 2 (the “Retirement
Benefits”).
 
2.1           Retirement Payment.  Subject to Mr. Linn’s execution on the
Retirement Date of a full and complete release of claims against the Company,
its affiliates, officers and directors and Linn Energy, its affiliates, officers
and directors in the form attached as Exhibit A (“Release”), the Company will
pay to Mr. Linn the amounts or benefits described in this Section 2.1 at the
times and in the amounts described below.
 
(a)           2011 Bonus Amount.  The Company will pay to Mr. Linn a lump sum
cash payment equal to the greater of his target bonus (which the parties agree
is equal to $505,000) or the actual bonus payable for 2011 under the bonus plan
established by the Board.  This payment will be in lieu of any other cash bonus
amount for 2011.  The target bonus amount shall be payable on the Retirement
Date, and any bonus amount in excess of the target bonus will be payable at the
time bonus amounts are otherwise payable to Company executives for 2011, but not
later than March 15, 2012.
 
(b)           Retirement Payment.  The Company will pay to Mr. Linn a lump sum
cash retirement payment of $6,000,000 on the Retirement Date.
 
2.2           Welfare Benefits.  Following the Retirement Date, and conditioned
upon Mr. Linn’s execution of the Release without revocation, Mr. Linn and his
current spouse will continue to be eligible for coverage under the Company’s
group medical, vision and dental benefit plans, in accordance with and subject
to the terms and conditions of such plans, through the date each has attained
age 65, subject to (i) Mr. Linn’s continued payment of one hundred percent of
the applicable premium otherwise payable for such coverage under COBRA, as such
premiums are in effect from time to time, and (ii) the Company’s ability to
amend or terminate its benefit plans at any time; provided, however, that no
such amendment may terminate the coverage provided to Mr. Linn and his spouse
unless required to comply with applicable law or unless such termination is
applicable to active officers of the Company, any successor to the Company and
any acquiror of the Company.  Group health, vision and dental benefit
continuation under this Section 2.2 is in lieu of continuation coverage under
COBRA.  Mr. Linn will have the opportunity to continue participation in the
Company’s group life and AD&D insurance plan until December 31, 2012, provided
that Mr. Linn will be required to pay the full cost of such coverage, and
thereafter Mr. Linn may convert his group life insurance coverage (but not AD&D
coverage) into an individual policy under the terms permitted by the Company’s
group life insurance carrier.
 
2.3           Restricted Units.  The granted but unvested restricted units
awarded to Mr. Linn pursuant to the Linn Energy, LLC Amended and Restated
Long-Term Incentive Plan (the “LTIP”) will remain subject to the applicable
Executive Restricted Unit Grant Agreement and Mr. Linn’s service as a member of
the Board will constitute a continuation of his service relationship with Linn
Energy for purposes of vesting; provided, however, in the event (i) the Company
does not re-nominate Mr. Linn to the Board, or (ii) Mr. Linn is not re-elected
to the Board, the restricted units will automatically vest and any related
restrictions will be waived.
 
 
2.4           Unit Options.  The unit options awarded to Mr. Linn pursuant to
the LTIP will remain subject to the applicable Executive Option Agreement and
Mr. Linn’s service as a member of the Board will constitute a continuation of
his service relationship with Linn Energy for purposes of the exercise period
for the options.  The Company agrees that the unit option term for all of his
unit options shall be extended until the earlier of the expiration date of the
options or one year after termination of Mr. Linn’s service as a member of the
Board.
 
3.           Restrictive Covenants.
 
3.1           Confidential Information.  Mr. Linn hereby acknowledges that in
connection with his employment by the Company and his service as a member of the
Board he will be exposed to and may obtain certain Confidential Information (as
defined below) (including, without limitation, procedures, memoranda, notes,
records and customer and supplier lists whether such information has been or is
made, developed or compiled by Mr. Linn or otherwise has been or is made
available to him) regarding the business and operations of the Company and its
subsidiaries or affiliates.  Mr. Linn further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Company.  For purposes of this Agreement,
“Confidential Information” includes, without limitation, any information
heretofore or hereafter acquired, developed or used by any of the Company, Linn
Energy or their direct or indirect subsidiaries relating to Business
Opportunities or Intellectual Property or other geological, geophysical,
economic, financial or management aspects of the business, operations,
properties or prospects of the Company, Linn Energy or their direct or indirect
subsidiaries, whether oral or in written form.  Mr. Linn agrees that all
Confidential Information is and will remain the property of the Company, Linn
Energy or their direct or indirect subsidiaries, as the case may be.  Mr. Linn
further agrees that, except for disclosures occurring in the good faith
performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, Mr. Linn will hold in the strictest confidence all
Confidential Information, and will not, for a period ending five (5) years after
the Retirement Date, directly or indirectly, duplicate, sell, use, lease,
commercialize, disclose or otherwise divulge to any person or entity any portion
of the Confidential Information or use any Confidential Information, directly or
indirectly, for his own benefit or profit or allow any person, entity or third
party, other than the Company, Linn Energy or their direct or indirect
subsidiaries and authorized executives of the same, to use or otherwise gain
access to any Confidential Information.  Mr. Linn will have no obligation under
this Agreement with respect to any information that becomes generally available
to the public other than as a result of a disclosure by Mr. Linn or his agent or
other representative or that becomes available to Mr. Linn on a non-confidential
basis from a source other than the Company, Linn Energy or their direct or
indirect subsidiaries.  Further, Mr. Linn will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company or
Linn Energy; provided, however, that if and when such a disclosure is required
by law, Mr. Linn promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.
 
3.2           Non-Compete Obligations.  Mr. Linn agrees that during the period
ending on December 31, 2012, he will not engage or participate in any manner,
whether directly or indirectly, through any family member or other person or as
an employee, employer, consultant, agent principal, partner, more than one
percent (1 %) shareholder, officer, director, licensor, lender, lessor or in any
other individual or representative capacity, in any business or activity which
is in direct competition with the business of the Company or its direct or
indirect subsidiaries in the leasing, acquiring, exploring, producing, gathering
or marketing of hydrocarbons and related products within the boundaries of, or
within a two-mile radius of the boundaries of, any mineral property interest of
any of the Company or its direct or indirect subsidiaries (including, without
limitation, a mineral lease, overriding royalty interest, production payment,
net profits interest, mineral fee interest or option or right to acquire any of
the foregoing, or an area of mutual interest as designated pursuant to
contractual agreements between the Company and any third party) or any other
property on which any of the Company or its direct or indirect subsidiaries has
an option, right, license or authority to conduct or direct exploratory
activities, such as three-dimensional seismic acquisition or other seismic,
geophysical and geochemical activities (but not including any preliminary
geological mapping), as of the Retirement Date or as of the end of the six (6)
month period following the Retirement Date; provided that, this Section 3.2 will
not preclude Mr. Linn from making investments in securities of oil and gas
companies which are registered on a national stock exchange, if (A) the
aggregate amount owned by Mr. Linn and all family members and affiliates does
not exceed five percent (5%) of such company's outstanding securities, and (B)
the aggregate amount invested in such investments by Mr. Linn and all family
members and affiliates after the date hereof does not exceed $500,000.  Mr. Linn
further agrees that he will not utilize the name “Linn” as a part of the name of
any business (whether a corporation, partnership, or otherwise) with which he is
involved as an employee, employer, consultant, agent, principal, partner,
shareholder, officer, director or licensor during the period in which the
Company and any successor to the Company or its affiliates utilize “Linn” as
part of the entity name; provided, however, that (i) Mr. Linn may use the name
"Linn Capital LLC" as the name of any entity that is wholly-owned by Mr. Linn,
members of his family and/or trusts for the benefit of Mr. Linn’s family and
that is utilized for investment activities, (ii) the name "Linn" may be used in
connection with any trust established by Mr. Linn for the benefit of his family
or in connection with his personal estate planning or in connection with
activities by Mr. Linn solely in his personal capacity as an individual
investor, and (iii) Mr. Linn may at any time submit a written request for a
waiver of this restriction with respect to any commercial activities, and the
Company agrees to consider such request in good faith.
 
3.3           Non-Solicitation.  During the period ending on December 31, 2012,
Mr. Linn will not, whether for his own account or for the account of any other
Person (other than the Company), (i) intentionally solicit, endeavor to entice
away from the Company or its direct or indirect subsidiaries, or otherwise
interfere with the relationship of the Company or its direct or indirect
subsidiaries with, any person who is employed by the Company or its direct or
indirect subsidiaries (including any independent sales representatives or
organizations), or (ii) using Confidential Information, solicit, endeavor to
entice away from the Company or its direct or indirect subsidiaries, or
otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries with any business prospect of the Company or its direct or
indirect subsidiaries in direct competition with the Company.
 
3.4           Injunctive Relief.  Mr. Linn acknowledges that a breach of any of
the covenants contained in this Section 3 may result in material, irreparable
injury to the Company for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Company will be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Mr. Linn from engaging in activities prohibited by this
Section 3 or such other relief as may be required to specifically enforce any of
the covenants in this Section 3.
 
3.5           Adjustment of Covenants.  The parties consider the covenants and
restrictions contained in this Section 3 to be reasonable.  However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction will be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
 
3.6           Forfeiture Provision.  If Mr. Linn engages in any activity that
materially violates any covenant or restriction contained in this Section 3, in
addition to any other remedy the Company may have at law or in equity, (i) Mr.
Linn will be entitled to no further payments or benefits from the Company under
this Agreement or otherwise, except for any payments or benefits required to be
made or provided under applicable law, and (ii) all unexercised Unit options,
restricted Units and other forms of equity compensation held by or credited to
Mr. Linn will terminate effective as of the date on which Mr. Linn engages in
that activity, unless terminated sooner by operation of another term or
condition of this Agreement or other applicable plans and agreements, if a
court, as specified in Section 4.5 hereof, determines that Mr. Linn engaged in
that activity.  Any determination that Mr. Linn has materially violated any
covenant or restriction contained in this Section 3 shall be made by a majority
of the members of the Board, after Mr. Linn has been given written notice and an
opportunity for at least ten (10) days to cure the breach, if curable.
 
3.7           Company.  As used in this Section 3, the term “Company” includes
the Company, Linn Energy and any of their direct or indirect subsidiaries.
 
4.           Miscellaneous.
 
4.1           Assignment; Successors; Binding Agreement.  This Agreement may not
be assigned by any party, whether by operation of law or otherwise, without the
prior written consent of the other parties, except that any obligation of the
Company arising out of this Agreement may be assigned to any corporation or
entity controlling, controlled by, or under common control with the Company, or
succeeding to the business and substantially all of the assets of the
Company.  Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.  The Company will
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or units a written agreement to perform all terms of this
Agreement.
 
4.2           Modification and Waiver.  Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by Mr. Linn and such officer(s) as may be specifically authorized by
the Board to effect it.  No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.
 
4.3           Entire Agreement.  This Agreement together with any attendant or
ancillary documents, specifically including, but not limited to, (a) all
documents referenced in this Agreement, (b) the written policies and procedures
of the Company and Linn Energy, (c) the LTIP or any successor plan, (d) each
LTIP Executive Option Agreement to which Mr. Linn is party, (e) each LTIP
Executive Restricted Unit Agreement to which Mr. Linn is party, and (f) the
Third Amended and Restated Limited Liability Company Agreement of Linn Energy,
LLC, as amended, embodies the entire understanding of the parties hereto, and,
upon the Effective Date, will supersede all other oral or written agreements
specifically including, but not limited to the Prior Agreement or understandings
between them regarding the subject matter hereof; provided, however, that if
there is a conflict between any of the terms in this Agreement and the terms in
any LTIP Executive Option Agreement to which Mr. Linn is party, any LTIP
Executive Restricted Unit Agreement to which Mr. Linn is party, or any other
award agreement between the Company and Mr. Linn pursuant to the LTIP, the terms
of this Agreement will govern.  No agreement or representation, oral or
otherwise, express or implied, with respect to the subject matter of this
Agreement, has been made by either party which is not set forth expressly in
this Agreement or the other documents referenced in this Section 4.3.
 
4.4           Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of Texas
other than the conflict of laws provision thereof.
 
4.5           Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
 
(a)           Disputes.  In the event of any dispute, controversy or claim
between the parties arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the parties
agree and consent to the personal jurisdiction of the state and local courts of
Harris County, Texas and/or the United States District Court for the Southern
District of Texas, Houston Division for resolution of the dispute, controversy
or claim, and that those courts, and only those courts, will have any
jurisdiction to determine any dispute, controversy or claim related to, arising
under or in connection with this Agreement.  The parties also agree that those
courts are convenient forums for the parties to any such dispute, controversy or
claim and for any potential witnesses and that process issued out of any such
court or in accordance with the rules of practice of that court may be served by
mail or other forms of substituted service to the Company and Linn Energy at the
address of their principal executive offices and to Mr. Linn at his last known
address as reflected in the Company’s records.
 
(b)           Waiver of Jury Trial.
 
THE COMPANY, LINN ENERGY AND MR. LINN HEREBY VOLUNTARILY, KNOWINGLY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING
OUT OF OR RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF
MR. LINN’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:
 
(A)           Any and all claims and causes of action arising under contract,
tort or other common law including, without limitation, breach of contract,
fraud, estoppel, misrepresentation, express or implied duties of good faith and
fair dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.
 
(B)           Any and all claims and causes of action arising under any federal,
state or local law, regulation or ordinance, including, without limitation,
claims arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.
 
(C)           Any and all claims and causes of action for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, employment benefits or compensation, past or
future loss of pay or benefits or expenses.
 
4.6           Withholding of Taxes.  The Company will withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
will be required to be withheld.
 
4.7           Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).
 
to the Company:
 
Attn:  Senior Vice President and General Counsel
Linn Energy, LLC
JPMorgan Chase Tower
600 Travis Suite 5100
Houston, Texas  77002
 
to Mr. Linn:
 
Michael C. Linn
5573 Bordley
Houston, Texas  77056
 
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
 
4.8           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision of this Agreement, which will remain in full force and
effect.
 
4.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
 
4.10           Headings.  The headings used in this Agreement are for
convenience only, do not constitute a part of the Agreement, and will not be
deemed to limit, characterize, or affect in any way the provisions of the
Agreement, and all provisions of the Agreement will be construed as if no
headings had been used in the Agreement.
 
4.11           Construction.  As used in this Agreement, unless the context
otherwise requires: (a) the terms defined herein will have the meanings set
forth herein for all purposes; (b) references to “Section” are to a section
hereof; (c) “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import; (d) “writing,” “written” and comparable terms refer to
printing, typing, lithography and other means of reproducing words in a visible
form; (e) “hereof,” “herein,” “hereunder” and comparable terms refer to the
entirety of this Agreement and not to any particular section or other
subdivision hereof or attachment hereto; (f) references to any gender include
references to all genders; and (g) references to any agreement or other
instrument or statute or regulation are referred to as amended or supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).
 
4.12           Capacity; No Conflicts.  Mr. Linn represents and warrants to the
Company and Linn Energy that: (a) he has full power, authority and capacity to
execute and deliver this Agreement, and to perform his obligations hereunder,
(b) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which he is a party or is otherwise bound, and
(c) this Agreement is his valid and binding obligation, enforceable in
accordance with its terms.
 
4.13           Section 409A.  Each payment under this Agreement is intended to
be: (i) exempt from Section 409A, including, but not limited to, by compliance
with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.
 
LINN OPERATING,
INC.                                                                                                       EMPLOYEE
 
By:      /s/ MARK E.
ELLIS                                                                /s/ MICHAEL
C. LINN
Name: Mark E.
Ellis                                                                                                                                    Name:  Michael
C. Linn
Title:  President and Chief Executive
Officer                                                                                          Date:  November
29, 2011
Date:  November 29, 2011
 
LINN ENERGY, LLC
 
By:      /s/ MARK E. ELLIS                                                
Name:  Mark E. Ellis
Title:  President and Chief Executive Officer
Date:  November 29, 2011
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Dated:  ___________ ___, 2011
WAIVER AND RELEASE
 
Pursuant to the terms of my Retirement Agreement with Linn Operating, Inc. and
Linn Energy, LLC, effective _____________, 2011, and in exchange for the
payments and benefits provided in Section 2.1 and 2.2 of the Agreement, as
applicable (the “Retirement Benefits”), I hereby waive all claims against and
release (i) Linn Operating, Inc. and Linn Energy, LLC and their directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the ”Company”), (ii) all of the affiliates
(including all parent companies and all wholly or partially owned subsidiaries)
of the Company and their directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Affiliates”), and (iii) the Company’s and its Affiliates’ employee benefit
plans and the fiduciaries and agents of said plans (collectively referred to as
the “Benefit Plans” ) from any and all claims, demands, actions, liabilities and
damages arising out of or relating in any way to my employment with or
separation from employment with the Company and its Affiliates other than
payments and benefits due pursuant to Section 2.1 and 2.2 of the Agreement and
rights and benefits I am entitled to under the Benefit Plans.  (The Company, its
Affiliates and the Benefit Plans are sometimes hereinafter collectively referred
to as the “Released Parties.”)
 
I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that I have been advised in writing to consult an attorney before
signing this Waiver and Release.  I understand that, in order to be eligible for
the Retirement Benefits, I must sign (and return to the Company) this Waiver and
Release before I will receive the Retirement Benefits.  I acknowledge that I
have been given at least twenty-one (21) days to consider whether to accept the
Retirement Benefits and whether to execute this Waiver and Release.
 
In exchange for the payment to me of the Retirement Benefits, (1) I agree not to
sue in any local, state and/or federal court regarding or relating in any way to
my employment with or separation from employment with the Company and its
Affiliates, and (2) I knowingly and voluntarily waive all claims and release the
Released Parties from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from employment with the Company and its
Affiliates, except to the extent that my rights are vested under the terms of
any employee benefit plans sponsored by the Company and its Affiliates and
except with respect to such rights or claims as may arise after the date this
Waiver and Release is executed.  This Waiver and Release includes, but is not
limited to, claims and causes of action under:  Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; Employee Retirement Income
Security Act of 1974, as amended; the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; the Texas Labor
Code § 21.001 et. seq.; the Texas Labor Code; claims in connection with workers’
compensation, retaliation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law.  Further, I expressly represent that no
promise or agreement which is not expressed in this Waiver and Release has been
made to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company or its Affiliates or any of their
agents.  I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me.  I acknowledge and agree that the Company will withhold
minimum amount of any taxes required by federal or state law from the Retirement
Benefits otherwise payable to me.
 
This Waiver and Release does not apply to any claims for unemployment
compensation or any other claims or rights which, by law, cannot be waived,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.
 
Notwithstanding anything to the contrary in this Waiver and Release, I do not
release and expressly retain (a) all rights to indemnity, contribution, and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; (b) the
right to receive the Retirement Benefits; and (c) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan or other Benefit Plans.
 
I acknowledge that payment of the Retirement Benefits is not an admission by any
one or more of the Released Parties that they engaged in any wrongful or
unlawful act or that they violated any federal or state law or regulation.  I
acknowledge that neither the Company nor its Affiliates have promised me
continued employment or represented to me that I will be rehired in the
future.  I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship.  I acknowledge
that this Waiver and Release does not create any right on my part to be rehired
by the Company or its Affiliates, and I hereby waive any right to future
employment by the Company or its Affiliates.
 
I understand that for a period of seven calendar days following the date that I
sign this Waiver and Release, I may revoke my acceptance of this Waiver and
Release, provided that my written statement of revocation is received on or
before that seventh day by the Company Representative, Senior Vice President and
General Counsel, JPMorgan Chase Tower, 600 Travis, Suite 5100, Houston, Texas
77002, in which case the Waiver and Release will not become effective.  If I
timely revoke my acceptance of this Waiver and Release, the Company will have no
obligation to provide the Retirement Benefits to me.  I understand that failure
to revoke my acceptance of the offer within seven calendar days from the date I
sign this Waiver and Release will result in this Waiver and Release being
permanent and irrevocable.
 
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination will not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release sets forth the entire understanding and agreement between me and the
Company and its Affiliates concerning the subject matter of this Waiver and
Release and supersedes any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or its
Affiliates.
 
I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or its Affiliates which occur after
the date of the execution of this Waiver and Release.

 
Michael C.
Linn                                                                                     Company’s
Representative
 
   
 
Signature                                                                                         Company’s
Execution Date
 


Signature Date
 





 
 
 
 
 